                             Case 18-11780-BLS                            Doc 866              Filed 12/05/18              Page 1 of 13



                                                              UNITED STATES BANKRUPTCY COURT
                                                                   DISTRICT OF DELAWARE


In re: Brookstone Holdings Corp, et. al                                                  Case No. 18- 11780
                                                                                          Reporting Period:October 2018


                                                                  MONTHLY OPERATING REPORT
                               File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document   Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                        Form No.                   Attached    Attached         Attached
Schedule of Disbursements                                                               MOR-1                           Y
   Statement of Cash Flows                                                              MOR-1a                          Y
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1b                          Y
  Schedule of professional fees paid                                                    MOR-1c                          Y
   Copies of bank statements
Statement of Operations                                                                 MOR-2                          Y
Balance Sheet                                                                           MOR-3                          Y
Status of Postpetition Taxes                                                            MOR-4                          Y
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                    MOR-4                          Y
  Listing of aged accounts payable                                                      MOR-4 (cont'd)                 Y
Accounts Receivable Reconciliation and Aging                                            MOR-5                          Y
Debtor Questionnaire                                                                    MOR-5                          Y


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                 ______________________________
Signature of Debtor                                                                     Date


_______________________________________                                                 ______________________________
Signature of Joint Debtor                                                               Date


  /s/ Greg Tribou
_______________________________________
                                                                                            12/05/2018
                                                                                        ______________________________
Signature of Authorized Individual*                                                     Date


    Greg Tribou
_______________________________________                                                     VP/ CFO
                                                                                        ______________________________
Printed Name of Authorized Individual                                                   Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                              MOR
                                                                                                                                                            (04/07)
                                 Case 18-11780-BLS          Doc 866      Filed 12/05/18      Page 2 of 13



BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 1 - Total Disbursements by Filed Legal Entity (unaudited, in thousands) (1)

For the Period of September 30, 2018 to October 27, 2018
Legal Entity                                    Case Number            Adj. Disbursements
Brookstone Holdings Corp., et al. (2)           18-11780                                        -
Brookstone, Inc. (2)                            18-11781                                        -
Brookstone Company, Inc.                        18-11782                                     43,866
Brookstone Retail Puerto Rico, Inc. (2)         18-11783                                        35
Brookstone International Holdings, Inc. (2)     18-11784                                        -
Brookstone Purchasing, Inc.                     18-11786                                      1,774
Brookstone Stores, Inc.                         18-11787                                      2,568
Big Blue Audio LLC (2)                          18-11789                                        -
Brookstone Holdings, Inc. (2)                   18-11790                                        -
Brookstone Properties, Inc. (2)                 18-11791                                        -

Notes:
1) Disbursement amounts include all payments clearing the bank during the period. Intercompany
transfers are not included.
2) Debtor entity does not have disbursements to report during the period.
3) Disbursements for Debtors were estimated based on Revenue by entity as filed in the
Statements and Schedules and/or proceeds realized from Court-authorized sales. This method
was utilized in order to estimate payments made by the parent entity, Brookstone Company, Inc.,
on behalf of other subsidiary debtors. The consolidated entity utilizes a centralized treasury
function in which disbursements are paid from a Brookstone Company, Inc. owned bank account.
The revenue activity in each of the debtor entities is a proxy for cash flow for the non-parent
debtors. See the Cash Management motion for further details on the Debtors treasury and cash
management functions.
                                           Case 18-11780-BLS          Doc 866      Filed 12/05/18         Page 3 of 13

                                                    BROOKSTONE HOLDINGS CORP., et al.
                                       MOR 1a - CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited)
                                                                (In thousands)
                                                     for the month ended October 27, 2018



                                                                                   Debtors                   Non-Debtors               Consolidated
CASH FLOWS FROM OPERATING ACTIVITIES
Consolidated net loss                                                  $                     (6,983)                       (765)                     (7,748)
Adjustments to reconcile net loss to net cash
    provided by (used in ) operating activities:
   Depreciation and amortization                                                                291                         73                         364
   Loss on disposal of property, plant & equipment                                                5                        377                         382
   Loss on disposal of favorable and unfavorable leases                                           2                        -                             2
   Amortization of debt issuance costs                                                           46                        -                            46
   Principal-in-kind accrued on notes payable                                                   131                        -                           131
   Straight-line rent expense                                                                   -                          -                           -
   Loss on disposal of tenant allowance                                                         -                          -                           -
   Changes in operating assets and liabilities
    Accounts receivable                                                                      (5,596)                       -                         (5,596)
    Merchandise inventories                                                                   4,488                        -                          4,488
    Prepaid expenses and other assets                                                          (246)                       321                           75
    Accounts payable                                                                          6,066                        -                          6,066
    Retained professionals                                                                   (4,980)                       -                         (4,980)
    Other current liabilities                                                                (2,125)                       -                         (2,125)
    Other long-term liabilities                                                                  38                        -                             38
        Net cash provided by (used in) operating activities                                  (8,863)                         6                       (8,857)

CASH FLOWS FROM INVESTING ACTIVITIES
  Expenditures for property and equipment                                                        (8)                        -                            (8)
  Net proceeds from sale of business                                                         61,895                         -                        61,895
       Net cash used in investing activities                                                 61,887                         -                        61,887

CASH FLOWS FROM FINANCING ACTIVITIES
  Net payments made on revolving credit facility                                                -                           -                           -
  Payments of debt issuance costs                                                               -                           -                           -
  Payments on long-term capital lease                                                               (9)                     -                               (9)
  Proceeds from long-term debt                                                                  -                           -                           -
  Capital contributions                                                                         -                           -                           -
  Cash contributions by joint venture partners                                                  -                           -                           -
       Net cash (used in) provided by financing activities                                       (9)                        -                            (9)
       Net decrease in cash and cash equivalents                                             53,015                           6                      53,021
Cash and cash equivalents at beginning of period                                              1,020                           7                       1,027
Cash and cash equivalents at end of period                             $                     54,035                          13                      54,048

Notes:
1) The company reports on a consolidated basis, and does not regularly maintain financial statements on an entity-by-entity level. A more detailed
breakdown on an entity-by-entity basis is available upon request.
                                                                             Case 18-11780-BLS           Doc 866      Filed 12/05/18      Page 4 of 13




BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 1b - Bank Reconciliations

                                                                                                                    Account Number
           Debtor Entity                          Bank Name                 Acct Unit        Account Type                                 Bank Balance (USD)     Ledger Balance (USD)     Reconciled 10/27
                                                                                                                   (Last 4 digits only)
Brookstone Company, Inc.              Wells Fargo                           00800       Operating                         1708                   4,754,451.72             4,754,451.72          No
Brookstone Company, Inc.              Wells Fargo                           00800       Disbursement                      8934                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00800       Concentration                     1690                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00800       Payroll                           1716                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00816       Store Master Account              1886                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00807       TSA Escrow                        3437                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00807       Admin Claims                      0392                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00807       Excess Sale Proceeds (1)          2614                   5,899,203.41             5,899,203.41          No
Brookstone Company, Inc.              Wells Fargo                           00807       TM Collateral                     2622                     120,000.00               120,000.00          No
Brookstone Company, Inc.              Wells Fargo                           00807       Pro Fee Carveout                  7258                   6,498,075.02             6,498,075.02          No
Brookstone Company, Inc.              Wells Fargo                           00807       Stub Rent Carveout                7266                   2,800,000.00             2,800,000.00          No
Brookstone Company, Inc.              Wells Fargo                           00807       Utility Deposits                  5306                      80,026.63                80,026.63          No
Brookstone Company, Inc.              Wells Fargo                           00807       Wind Down                         2598                   5,500,000.00             5,500,000.00          No
Brookstone Company, Inc.              Wells Fargo                           00807       503(b)(9) Claims                  2606                   2,500,000.00             2,500,000.00          No
Brookstone Company, Inc.              Bank of America                       00817       Store Master Account              4914                      51,163.83                51,163.83          No
Brookstone Company, Inc.              Citibank                              00800       Cigna                             9852                     123,780.83               123,780.83          No
Brookstone Company, Inc.              Wells Fargo                           00010       Deposit Only Account              0560                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00011       Deposit Only Account              4707                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00016       Deposit Only Account              3986                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00021       Deposit Only Account              9230                            -                        -            No
Brookstone Company, Inc.              Comerica Bank                         00024       Deposit Only Account              8812                       2,736.96                 2,736.96          No
Brookstone Company, Inc.              Bank of America                       00025       Deposit Only Account              3436                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00026       Deposit Only Account              0214                            -                        -            No
Brookstone Company, Inc.              Valley National Bank                  00027       Deposit Only Account              2656                       2,083.61                 2,083.61          No
Brookstone Company, Inc.              Bank of America                       00028       Deposit Only Account              7106                            -                        -            No
Brookstone Company, Inc.              Sun Trust                             00030       Deposit Only Account              8396                       1,440.99                 1,440.99          No
Brookstone Company, Inc.              Wells Fargo                           00036       Deposit Only Account              8700                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00040       Deposit Only Account              8432                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00055       Deposit Only Account              2711                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00058       Deposit Only Account              3402                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00060       Deposit Only Account              2120                            -                        -            No
Brookstone Company, Inc.              IBC Bank                              00065       Deposit Only Account              0024                       2,357.28                 2,357.28          No
Brookstone Company, Inc.              Citizens Bank                         00067       Deposit Only Account              5874                       2,347.25                 2,347.25          No
Brookstone Company, Inc.              Bank of America                       00068       Deposit Only Account              9243                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00069       Deposit Only Account              4888                            -                        -            No
Brookstone Company, Inc.              First Bank                            00070       Deposit Only Account              0108                       2,388.09                 2,388.09          No
Brookstone Company, Inc.              Wells Fargo                           00072       Deposit Only Account              3801                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00074       Deposit Only Account              8496                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00080       Deposit Only Account              2099                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00086       Deposit Only Account              3591                            -                        -            No
Brookstone Company, Inc.              TD Bank                               00087       Deposit Only Account              8670                       2,335.74                 2,335.74          No
Brookstone Company, Inc.              Wells Fargo                           00094       Deposit Only Account              8551                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00097       Deposit Only Account              6251                            -                        -            No
Brookstone Company, Inc.              TD Bank                               00098       Deposit Only Account              2433                       1,924.56                 1,924.56          No
Brookstone Company, Inc.              PNC Bank                              00099       Deposit Only Account              8555                       1,979.22                 1,979.22          No
Brookstone Company, Inc.              Key Bank                              00100       Deposit Only Account              0290                       1,123.35                 1,123.35          No
Brookstone Company, Inc.              ANB Bank                              00105       Deposit Only Account              4379                       6,770.23                 6,770.23          No
Brookstone Company, Inc.              Bank of America                       00107       Deposit Only Account              7937                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00108       Deposit Only Account              1552                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00110       Deposit Only Account              0222                          26.00                    26.00          No
Brookstone Company, Inc.              Bank of America                       00111       Deposit Only Account              9285                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00113       Deposit Only Account              9298                            -                        -            No
Brookstone Company, Inc.              Citizens Bank                         00114       Deposit Only Account              7889                       1,128.08                 1,128.08          No
Brookstone Company, Inc.              Wells Fargo                           00116       Deposit Only Account              0230                            -                        -            No
Brookstone Company, Inc.              M&T Bank                              00119       Deposit Only Account              9197                       1,539.36                 1,539.36          No
Brookstone Company, Inc.              SalemFive                             00121       Deposit Only Account              2893                       2,680.55                 2,680.55          No
Brookstone Company, Inc.              Bank of America                       00123       Deposit Only Account              4846                            -                        -            No
Brookstone Company, Inc.              Fifth Third Bank                      00127       Deposit Only Account              3632                          21.65                    21.65          No
Brookstone Company, Inc.              Bank of America                       00136       Deposit Only Account              2943                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00140       Deposit Only Account              4833                            -                        -            No
Brookstone Company, Inc.              PNC Bank                              00143       Deposit Only Account              1093                       2,312.37                 2,312.37          No
Brookstone Company, Inc.              Chase                                 00144       Deposit Only Account              9400                       2,270.18                 2,270.18          No
Brookstone Company, Inc.              Bank of America                       00148       Deposit Only Account              9311                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00149       Deposit Only Account              1473                            -                        -            No
Brookstone Company, Inc.              First Tennessee                       00160       Deposit Only Account              1236                       1,918.04                 1,918.04          No
Brookstone Company, Inc.              Bank of America                       00162       Deposit Only Account              9124                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00163       Deposit Only Account              8643                        (400.13)                 (400.13)         No
Brookstone Company, Inc.              Citibank                              00164       Deposit Only Account              6836                            -                        -            No
Brookstone Company, Inc.              PNC Bank                              00166       Deposit Only Account              5597                       2,350.13                 2,350.13          No
Brookstone Company, Inc.              PNC Bank                              00167       Deposit Only Account              1173                       2,272.29                 2,272.29          No
Brookstone Company, Inc.              Sun Trust                             00169       Deposit Only Account              4061                       2,532.94                 2,532.94          No
Brookstone Company, Inc.              Citizens Bank                         00170       Deposit Only Account              9910                       2,157.10                 2,157.10          No
Brookstone Company, Inc.              Wells Fargo                           00171       Deposit Only Account              5360                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00173       Deposit Only Account              3694                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00174       Deposit Only Account              5354                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00180       Deposit Only Account              4817                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00181       Deposit Only Account              0248                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00182       Deposit Only Account              6693                            -                        -            No
Brookstone Company, Inc.              Chase                                 00184       Deposit Only Account              8914                       2,464.33                 2,464.33          No
Brookstone Company, Inc.              UMB Bank                              00185       Deposit Only Account              3942                       2,441.18                 2,441.18          No
Brookstone Company, Inc.              Key Bank                              00186       Deposit Only Account              5392                       1,411.95                 1,411.95          No
Brookstone Company, Inc.              Wells Fargo                           00187       Deposit Only Account              8569                            -                        -            No
Brookstone Company, Inc.              Midland States Bank                   00214       Deposit Only Account              0910                       8,813.21                 8,813.21          No
Brookstone Company, Inc.              Bank of America                       00216       Deposit Only Account              3630                            -                        -            No
Brookstone Company, Inc.              TD Bank                               00217       Deposit Only Account              3625                       2,478.00                 2,478.00          No
Brookstone Company, Inc.              Bank of America                       00221       Deposit Only Account              3358                            -                        -            No
Brookstone Company, Inc.              First Citrus Bank                     00222       Deposit Only Account              6901                       1,083.56                 1,083.56          No
Brookstone Company, Inc.              Bank of America                       00223       Deposit Only Account              6833                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                           00225       Deposit Only Account              6374                            -                        -            No
Brookstone Company, Inc.              Bank of America                       00227       Deposit Only Account              4781                            -                        -            No
Brookstone Retail Puerto Rico, Inc.   Banco Popular                         00233       Deposit Only Account              5533                         550.91                   550.91          No
Brookstone Company, Inc.              Capital One                           00234       Deposit Only Account              8961                       2,133.64                 2,133.64          No
Brookstone Company, Inc.              Bank of America                       00238       Deposit Only Account              3407                            -                        -            No
(1) The balance reflected represents sale proceeds attributable to more than one debtor.
                                                                 Case 18-11780-BLS            Doc 866   Filed 12/05/18      Page 5 of 13




BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 1b - Bank Reconciliations

                                                                                                      Account Number
          Debtor Entity                Bank Name                Acct Unit        Account Type                               Bank Balance (USD)     Ledger Balance (USD)     Reconciled 10/27
                                                                                                     (Last 4 digits only)
Brookstone Company, Inc.   First National Bank                  00243       Deposit Only Account            8604                       1,944.17                 1,944.17          No
Brookstone Company, Inc.   Bank of America                      00244       Deposit Only Account            3517                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00245       Deposit Only Account            3504                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00248       Deposit Only Account            3361                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00249       Deposit Only Account            3494                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00254       Deposit Only Account            1584                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00255       Deposit Only Account            4778                            -                        -            No
Brookstone Company, Inc.   Huntington National Bank             00256       Deposit Only Account            8607                       1,623.51                 1,623.51          No
Brookstone Company, Inc.   TD Bank                              00258       Deposit Only Account            6542                       2,594.66                 2,594.66          No
Brookstone Company, Inc.   Wells Fargo                          00260       Deposit Only Account            2351                            -                        -            No
Brookstone Company, Inc.   Chase                                00261       Deposit Only Account            4130                       2,583.51                 2,583.51          No
Brookstone Company, Inc.   Chase                                00262       Deposit Only Account            8643                       2,299.42                 2,299.42          No
Brookstone Company, Inc.   Bank Midwest                         00265       Deposit Only Account            1104                       2,785.28                 2,785.28          No
Brookstone Company, Inc.   Bank of America                      00266       Deposit Only Account            4589                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00270       Deposit Only Account            3481                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00275       Deposit Only Account            4670                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00287       Deposit Only Account            9445                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00288       Deposit Only Account            9458                            -                        -            No
Brookstone Company, Inc.   Citizens Bank                        00291       Deposit Only Account            5951                       3,455.27                 3,455.27          No
Brookstone Company, Inc.   Bank of America                      00313       Deposit Only Account            1731                            -                        -            No
Brookstone Company, Inc.   NYCB Family of Banks                 00314       Deposit Only Account            2564                       2,367.40                 2,367.40          No
Brookstone Company, Inc.   Capital Bank                         00320       Deposit Only Account            9506                       2,408.06                 2,408.06          No
Brookstone Company, Inc.   Trustmark                            00327       Deposit Only Account            0662                      13,678.78                13,678.78          No
Brookstone Company, Inc.   US Bank                              00330       Deposit Only Account            5724                       1,825.43                 1,825.43          No
Brookstone Company, Inc.   Bank of America                      00332       Deposit Only Account            9930                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00333       Deposit Only Account            1451                            -                        -            No
Brookstone Company, Inc.   First Community Bank of the Ozarks   00338       Deposit Only Account            1601                       2,198.49                 2,198.49          No
Brookstone Company, Inc.   IBC Bank                             00343       Deposit Only Account            7628                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00351       Deposit Only Account            3737                          30.00                    30.00          No
Brookstone Company, Inc.   American Savings Bank                00353       Deposit Only Account            4495                       2,794.91                 2,794.91          No
Brookstone Company, Inc.   Bank of America                      00358       Deposit Only Account            5349                            -                        -            No
Brookstone Company, Inc.   Valley National Bank                 00362       Deposit Only Account            4653                       2,414.10                 2,414.10          No
Brookstone Company, Inc.   PNC Bank                             00364       Deposit Only Account            2928                       2,240.45                 2,240.45          No
Brookstone Company, Inc.   Wells Fargo                          00376       Deposit Only Account            8585                            -                        -            No
Brookstone Company, Inc.   Regions Bank                         00377       Deposit Only Account            1108                       2,854.31                 2,854.31          No
Brookstone Company, Inc.   Regions Bank                         00386       Deposit Only Account            7547                       1,867.91                 1,867.91          No
Brookstone Company, Inc.   BB&T                                 00387       Deposit Only Account            1569                       3,311.83                 3,311.83          No
Brookstone Company, Inc.   Chase                                00388       Deposit Only Account            7034                       5,750.77                 5,750.77          No
Brookstone Company, Inc.   Bank of America                      00389       Deposit Only Account            3308                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00390       Deposit Only Account            9016                            -                        -            No
Brookstone Company, Inc.   Bank of America                      00393       Deposit Only Account            5479                            -                        -            No
Brookstone Company, Inc.   Capital One                          00398       Deposit Only Account            8085                       1,926.93                 1,926.93          No
Brookstone Company, Inc.   State Bank of Texas                  00404       Deposit Only Account            8101                       5,261.77                 5,261.77          No
Brookstone Company, Inc.   Bank of America                      00407       Deposit Only Account            7627                         524.08                   524.08          No
Brookstone Company, Inc.   First Citizens Bank                  00408       Deposit Only Account            7481                         920.41                   920.41          No
Brookstone Company, Inc.   Wells Fargo                          00412       Deposit Only Account            9842                         303.40                   303.40          No
Brookstone Company, Inc.   Wells Fargo                          00413       Deposit Only Account            1436                         432.81                   432.81          No
Brookstone Company, Inc.   Wells Fargo                          00417       Deposit Only Account            0287                         437.04                   437.04          No
Brookstone Company, Inc.   Bank of America                      00419       Deposit Only Account            0301                       1,149.30                 1,149.30          No
Brookstone Company, Inc.   Wells Fargo                          00421       Deposit Only Account            8800                         214.21                   214.21          No
Brookstone Company, Inc.   Wells Fargo                          00422       Deposit Only Account            0784                        (499.96)                 (499.96)         No
Brookstone Company, Inc.   Wells Fargo                          00425       Deposit Only Account            3978                            -                        -            No
Brookstone Company, Inc.   Wells Fargo                          00426       Deposit Only Account            2668                        (110.66)                 (110.66)         No
Brookstone Company, Inc.   Wells Fargo                          00427       Deposit Only Account            2401                       1,855.14                 1,855.14          No
Brookstone Company, Inc.   Wells Fargo                          00428       Deposit Only Account            6410                       1,234.76                 1,234.76          No
Brookstone Company, Inc.   Public Service Credit Union          00430       Deposit Only Account            4522                       2,802.74                 2,802.74          No
Brookstone Company, Inc.   Bank of America                      00431       Deposit Only Account            0371                            -                        -            No
Brookstone Company, Inc.   Public Service Credit Union          00432       Deposit Only Account            4522                       3,689.64                 3,689.64          No
Brookstone Company, Inc.   First Citizens Bank                  00433       Deposit Only Account            7123                         949.30                   949.30          No
Brookstone Company, Inc.   First Citizens Bank                  00435       Deposit Only Account            4138                         313.00                   313.00          No
Brookstone Company, Inc.   Bank of America                      00437       Deposit Only Account            9023                            -                        -            No
Brookstone Company, Inc.   Wells Fargo                          00441       Deposit Only Account            8593                         385.49                   385.49          No
Brookstone Company, Inc.   Chase                                00443       Deposit Only Account            3308                       2,576.87                 2,576.87          No
Brookstone Company, Inc.   First Citizens Bank                  00444       Deposit Only Account            8728                       2,665.53                 2,665.53          No
Brookstone Company, Inc.   Wells Fargo                          00446       Deposit Only Account            2536                         426.65                   426.65          No
Brookstone Company, Inc.   Wells Fargo                          00448       Deposit Only Account            7296                       1,237.63                 1,237.63          No
Brookstone Company, Inc.   Wells Fargo                          00451       Deposit Only Account            1874                            -                        -            No
Brookstone Company, Inc.   Wells Fargo                          00452       Deposit Only Account            7184                         622.92                   622.92          No
Brookstone Company, Inc.   Bank of America                      00453       Deposit Only Account            2709                       1,138.51                 1,138.51          No
Brookstone Company, Inc.   Bank of America                      00454       Deposit Only Account            1597                         434.48                   434.48          No
Brookstone Company, Inc.   Wells Fargo                          00456       Deposit Only Account            9840                       1,449.83                 1,449.83          No
Brookstone Company, Inc.   Bank of America                      00457       Deposit Only Account            7389                         710.68                   710.68          No
Brookstone Company, Inc.   Sun Trust                            00459       Deposit Only Account            7120                       5,355.32                 5,355.32          No
Brookstone Company, Inc.   Wells Fargo                          00461       Deposit Only Account            0670                       1,234.97                 1,234.97          No
Brookstone Company, Inc.   Wells Fargo                          00464       Deposit Only Account            1189                         786.07                   786.07          No
Brookstone Company, Inc.   Bank of America                      00466       Deposit Only Account            6205                         286.56                   286.56          No
Brookstone Company, Inc.   Wells Fargo                          00468       Deposit Only Account            8227                         354.34                   354.34          No
Brookstone Company, Inc.   Bank of America                      00472       Deposit Only Account            4989                        (406.75)                 (406.75)         No
Brookstone Company, Inc.   Wells Fargo                          00485       Deposit Only Account            9430                            -                        -            No
Brookstone Company, Inc.   State Bank of Texas                  00486       Deposit Only Account            1002                       5,611.39                 5,611.39          No
Brookstone Company, Inc.   State Bank of Texas                  00488       Deposit Only Account            1004                       5,346.99                 5,346.99          No
Brookstone Company, Inc.   Wells Fargo                          00495       Deposit Only Account            9884                       2,032.17                 2,032.17          No
Brookstone Company, Inc.   State Bank of Texas                  00498       Deposit Only Account            1003                         370.48                   370.48          No
Brookstone Company, Inc.   Wells Fargo                          00704       Deposit Only Account            6106                            -                        -            No
Brookstone Company, Inc.   Bank of Hawaii                       00727       Deposit Only Account            3933                       2,000.24                 2,000.24          No
Brookstone Company, Inc.   Wells Fargo                          00909       Deposit Only Account            5170                            -                        -            No
Brookstone Company, Inc.   Wells Fargo                          00931       Deposit Only Account            6044                      (1,861.14)               (1,861.14)         No
Brookstone Company, Inc.   Commerce Bank                        00800       Deposit Only Account            6591                            -                        -            No
Brookstone Company, Inc.   Wells Fargo                          00807       Utility Escrow Account          5306                            -                        -            No
                   Case 18-11780-BLS        Doc 866     Filed 12/05/18     Page 6 of 13


BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 1c - Schedule of professionals fees paid (unaudited, in thousands)

                     For the Period of September 30, 2018 to October 27, 2018
Retained Professionals                             Approved Amounts           Disbursements
Young Conaway Stargatt & Taylor, LLP                                188                     188
Gibson Dunn & Crutcher, LLP                                       1,157                  1,157
GLC Advisors & Co., LLC/GLCA Securities, LLC                      2,746                  2,746
Omni Management Group, Inc.                                         172                     172
Total Disbursements                                               4,264                  4,264
                           Case 18-11780-BLS             Doc 866       Filed 12/05/18        Page 7 of 13

                                         BROOKSTONE HOLDINGS CORP., et al.
                        MOR 2 - CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited)
                                                (In thousands)
                                     for the month ended October 27, 2018

                                                               Oct-2018

                                                                        Debtors             Non-Debtors      Consolidated


Net Sales                                                          $          2,559     $            679     $       3,238

Cost of Goods Sold                                                            3,284                  317             3,601

Gross Profit                                                                   (724)                 361              (363)

Payroll & Fringe                                                              2,225                  292             2,517
Credit Card Commissions                                                          21                    10                31
Retail Supplies                                                                  11                    11                22
Bad Debt                                                                         26                    10                36
Order Postage, net                                                              248                    (1)             247
Advertising                                                                      29                     0                29
Rent                                                                            163                  227               390
Utilities                                                                         2                    (2)             -
Maintenance & Repairs                                                            26                     2                28
Depreciation & Amortization                                                     298                  450               748
Telephone                                                                        28                     2                30
Professional Services                                                           217                    15              232
Reorganization Costs - Professional Services                                  1,644                  -               1,644
Insurance Expense                                                                 2                  111               113
Other SG&A                                                                    1,008                  -               1,008

   Loss from Operations                                                      (6,673)                (765)           (7,438)

Interest Expense, net                                                             307                -                 307

   Loss Before Income Taxes                                                  (6,980)                (765)           (7,745)

Income Tax Provision                                                               3                 -                   3

Net Loss                                                           $         (6,983) $              (765) $         (7,748)

Less: Net loss attributable to noncontrolling interest                         (194)                 -                (194)

   Net loss attributable to Brookstone                             $         (6,789) $              (765) $         (7,554)

Notes:
1) The company reports on a consolidated basis, and does not regularly maintain financial statements on an entity-by-
entity level. A more detailed breakdown on an entity-by-entity basis is available upon request.
                                    Case 18-11780-BLS         Doc 866   Filed 12/05/18       Page 8 of 13

                                              BROOKSTONE HOLDINGS CORP., et al.
                                       MOR 3 - CONSOLIDATED BALANCE SHEET (unaudited)
                                                        (In thousands)
                                                    as of October 27, 2018



                                                                  Debtors                Non-Debtors               Consolidated

Current assets:
 Cash                                                     $                 54,035   $                   13    $               54,048
 Receivables, net                                                           14,038                       79                    14,117
 Merchandise inventories                                                     6,658                      -                       6,658
 Prepaid expenses                                                            2,648                      -                       2,648
  Total current assets                                                      77,379   $                    92                   77,471

Property and equipment, net                                                 15,006                    2,032                    17,038
Intangible assets, net                                                      48,748                      -                      48,748
Other assets                                                                 1,389                   (1,040)                      349

   Total assets                                           $              142,522     $                1,084    $             143,606

Current liabilities:
 Revolving line of credit                                 $                 60,575   $                  -      $               60,575
 Accounts payable                                                           71,858                      -                      71,858
 Other current liabilities                                                  10,509                      -                      10,509
 Gift card liability                                                         5,529                      -                       5,529
 Current portion of long term debt                                             105                      -                         105

   Total current liabilities                                             148,576                        -                    148,576

Other long-term liabilities                                                3,990                        -                      3,990
Bond payable                                                              15,247                        -                     15,247
Other long-term debt                                                     101,571                        -                    101,571
 Total Long-term debt                                                    120,808                        -                    120,808

Deferred income taxes                                                        9,429                      -                       9,429

   Total liabilities                                                     278,813                        -                    278,813

Equity:
 Brookstone Shareholder's equity:
  Additional paid-in capital                                              127,820                       -                     127,820
  Accumulated other comprehensive loss                                        530                       -                         530
  Retained deficit                                                       (264,627)                    1,084                  (263,543)

   Total Brookstone Shareholder's Equity                                 (136,277)                    1,084                  (135,193)
   Noncontrolling Interests                                                   (14)                      -                         (14)

   Total equity                                                          (136,291)                    1,084                  (135,207)

     Total liabilities and equity                         $               142,522    $                1,084    $             143,606

Notes:
1) The company reports on a consolidated basis, and does not regularly maintain financial statements on an entity-by-entity level. A
more detailed breakdown on an entity-by-entity basis is available upon request.
                                          Case 18-11780-BLS          Doc 866      Filed 12/05/18        Page 9 of 13




Brookstone Holdings Corp, et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 4 - Status of post petition taxes




       The Debtors continue to pay post-petition taxes as they become due and are current on those payments.
       If payments become past due the Debtors will include a schedule in the MOR listing past due post-petition taxes.




                                                                                           /s/ Greg Tribou
                                                                                          Greg Tribou
                                                                                          VP, CFO
                   Case 18-11780-BLS       Doc 866    Filed 12/05/18       Page 10 of 13


BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 4 - Summary of Unpaid Post-Petition Debts (unaudited, in thousands)

                                  As of October 27, 2018
Accounts Payable Aging                                                        Amount
Current                                                                $                  263
0 - 30 Days Old                                                                           936
31 - 60 Days Old                                                                          391
61 - 90 Days Old                                                                        2,637
91+ Days Old                                                                              183
Total Accounts Payable                                                 $                4,411

Other Payables                                                                Amount
Wages Payable                                                          $                  388
Taxes Payable                                                                             571
Rent Payable                                                                              364
Professional Fees                                                                       5,109
Total Other Payables                                                   $                6,433

Total Payable                                                          $               10,844
                    Case 18-11780-BLS          Doc 866      Filed 12/05/18     Page 11 of 13


BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 5 - Accounts Receivable Aging (unaudited, in thousands)

                                      As of October 27, 2018
Accounts Recievable Reconciliation                                           Amount
Total Accounts Receivable at the beginning of the reporting period                        6,226
+ Amounts billed during the period                                                        2,766
- Amounts collected during the period                                                    (1,544)
Total Accounts Receivable at the end of the reporting period                              7,448

Accounts Recievable Aging                                                    Amount
Current                                                                                   1,524
0 - 30 Days Old                                                                           3,061
31 - 60 Days Old                                                                            392
61 - 90 Days Old                                                                            283
91+ Days Old                                                                              2,212
Amount Unapplied (cash rcvd not cleared in system)                                          -
Total Accounts Reveivable                                                                 7,472
Amount Considered Uncollectible (bad debt)                                                  (24)
Accounts Receivable (net)                                                                 7,448
                                          Case 18-11780-BLS            Doc 866      Filed 12/05/18    Page 12 of 13
BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
Questionnaire

                                                                                                                       Yes   No
1. Have any assets been sold or transferred outside the normal course of business this reporting period? If yes,
provide an explanation below.
                                                                                                                       X
During this period, the debtors liquidated certain inventory and FF&E for amounts below normal course pricing.

2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?
If yes, provide an explanation below.                                                                                        X

3. Have all post-petition tax returns been filed timely? If no, provide an explanation below.
                                                                                                                       X


4. Are workers compensation, general liability, and other necessary insurance coverages in effect? If no, provide an
explanation below.                                                                                                     X

5. Has any bank account been opened during the reporting period? If yes, provide documentation identifying the
opened account(s). If an investment has been opened provide the required documentation pursuant to the Delaware
                                                                                                                       X
Local Rule 4001-3.




                                                                                                                                  10
                   Case 18-11780-BLS   Doc 866     Filed 12/05/18    Page 13 of 13


BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
Questionnaire


                  Account Nickname                        Type             Bank      Last 4
TSA Escrow                                       Brookstone Escrow    Wells Fargo    3437
Admin Claims                                     Brookstone Escrow    Wells Fargo    0392
Excess Sale Proceeds                             Escrow               Wells Fargo    2614
TM Collateral                                    Escrow               Wells Fargo    2622
Pro Fee Carveout                                 Escrow               Wells Fargo    7258
Stub Rent Carveout                               Escrow               Wells Fargo    7266
Wind Down                                        Escrow               Wells Fargo    2598
503(b)(9) Claims                                 Escrow               Wells Fargo    2606
Disbursements                                    Operations           Wells Fargo    8934
